Case 1:21-cr-00302-CRC Document 12 Filed 05/10/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

United States of America,
Vv. Case No. 21-cr-00302-CRC

John Clarence Wilkerson IV,

Defendant.

eee ee ee”

 

RULE 10 WAIVER OF ARRAIGNMENT
AND ENTRY OF NOT GUILTY PLEA

Now comes John Clarence Wilkerson IV, by and through counsel, Booth M.
Ripke, Nathans & Biddle, LLP, and pursuant to Fed. R. Crim. Pro. 10(b) states as
follows:

1. As counsel for Mr. Wilkerson, I hereby confirm that Mr. Wilkerson
understands that he has been charged by misdemeanor Information in the
above captioned matter.

2. As reflected by his signature below, Mr. Wilkerson hereby waives his
appearance and affirms that he has received a copy of the Information in this
case.

3. As reflected by his signature below, Mr. Wilkerson hereby enters a plea of not
guilty to all charges in the Information.

a
a ,

a | | lL ale Av 4
Da A L | h V&A = | | 2
John Clarence Wilkerson IV Date

 
Case 1:21-cr-00302-CRC Document 12 Filed 05/10/21 Page 2 of 3

Wherefore, Mr. Wilkerson respectfully requests that the Court accept this waiver
of his arraignment and he requests that the Court cancel the currently scheduled

arraignment hearing in the above captioned case.

Respectfully Submitted,

/s/

Booth M. Ripke

Bar # 468504

Nathans & Biddle, LLP

120 E. Baltimore Street, Suite 1800
Baltimore, Maryland 21202
410-783-0272
bripke@nathanslaw.com

 
Case 1:21-cr-00302-CRC Document 12 Filed 05/10/21 Page 3 of 3

CERTIFICATE OF SERVICE

[hereby certified that on this 10 day of May, 2021, a copy of this Rule 10 Waiver
of Arraignment was served on AUSA Robert Juman, detailee to the Office of the United
States Attorney for the District of Columbia, by e-filing through the Court’s CM/ ECF
electronic document filing system.

/s/

Booth M. Ripke

 
